           Case 7:19-cv-06838-PMH Document 3 Filed 07/23/19 Page 1 of 2
IH-32                                                                                    Rev: 2014-1




                           United States District Court
                                       for the
                          Southern District of New York
                                   Related Case Statement
                                                        
                                   Full Caption of Later Filed Case:

TAL PROPERTIES OF POMONA, LLC
and AVROHOM MANES,



                       Plaintiff                                        Case Number


                                                        1:19-cv-06838
                         vs.


VILLAGE OF POMONA, BRETT YAGEL,
individually and in his official capacity as Mayor of
the Village of Pomona, and DORIS ULMAN,
individually and in her official capacity as Attorney
for the Village of Pomona,

                     Defendant

                                   Full Caption of Earlier Filed Case:
                   (including in bankruptcy appeals the relevant adversary proceeding)


TAL PROPERTIES OF POMONA, LLC
and AVROHOM MANES



                       Plaintiff                                        Case Number

                                                        7:17-cv-02928-CS
                         vs.


VILLAGE OF POMONA, BRETT YAGEL,
MAYOR OF THE VILLAGE OF POMONA,
and DORIS ULMAN,


                     Defendant


                                                   Page 1
            Case 7:19-cv-06838-PMH Document 3 Filed 07/23/19 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:

        ✔
        ____ Closed
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
                           dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)

     ____ Open             (If so, set forth procedural status and summarize any court rulings.)


Defendants filed motion to dismiss on October 16, 2017, which was granted on January 10, 2018. A judgment

of dismissal was entered January 12, 2018. On November 2, 2018 Plaintiffs filed a motion to vacate the

judgment and reopen case, pursuant to Rule 60(b)(2) and 60(b)(3), based on newly-discovered evidence and

misconduct on the part of Defendants. On July 22, 2019, Judge Seibel issued a decision denying the motion to

reopen the case, but inviting Plaintiffs to file a new action. Plaintiffs have filed a notice of appeal from the

decision denying the motion to vacate.


Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


This action (TAL Properties of Pomona, LLC, et ano. v. Village of Pomona, Case

1:19-cv-06838) and the earlier-filed case (TAL Properties, et ano. v. Village of Pomona, et

al., 17-cv-2928) assert religious discrimination claims by the same Plaintiffs against the same

Defendants as part of the same scheme. Plaintiffs filed this action in light of Judge Seibel’s

decision denying Plaintiffs’ motion to vacate the dismissal of the earlier-filed case.





















                                                                                 July 23, 2019
Signature:    ________________________________________                    Date: __________________

              SCHLAM, STONE & DOLAN, LLP
Firm:         ________________________________________


                                                  Page 2
